Citation Nr: 1403067	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, had active service from January 1970 to February 1972.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during active service.

2.  The Veteran has currently diagnosed right ear sensorineural hearing loss for VA compensation purposes.

3.  The Veteran has had continuous symptoms of right ear sensorineural hearing loss since service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board grants entitlement to service connection for hearing loss in the right ear, therefore, it is unnecessary to discuss VA's duties to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

The Veteran contends that service connection is warranted for right ear hearing loss, resulting from in-service acoustic trauma after exposure to incoming mortar rounds in Vietnam.  He claims that his hearing loss symptomatology had its onset in service and has persisted to the present time.

The Board finds credible the Veteran's statements that he was exposed to loud noise (acoustic trauma) in service associated with mortar attacks.  In addition, the Veteran's service personnel records reflect that he was awarded a badge for his proficiency in shooting rifles.

A December 2009 VA audiology examination report revealed pure tone thresholds in the right ear as 20 dB at 500 Hz, 20 dB at 1000 Hz, 25 dB at 2000 Hz, 50 dB at 3000 Hz, and 50 dB at 4000 Hz.  As the auditory thresholds were 50 dB at 3000 Hz and 4000 Hz, the Veteran's hearing loss meets VA disability criteria under 
38 C.F.R. § 3.385.  The VA examiner advanced a diagnosis of sensorineural hearing loss.  

The Veteran's hearing was within normal range in active service, which is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board finds the evidence in equipoise on the question of whether the Veteran had continuous symptoms of hearing loss since service separation.  The evidence that weighs against the claim includes that, following service separation in February 1972, there were no complaints, diagnosis, or treatment for hearing loss until April 2009.  Such absence of post-service findings, diagnosis, or treatment for decades after service is one factor that tends to weigh against a finding of continuous hearing loss symptoms after service separation.  See Buchanan, 451 F.3d at 1337.  

The favorable evidence in this case that tends to show continuous post-service symptoms of hearing loss includes a December 2009 VA examination report indicating that the Veteran reported that when his hearing was tested at discharge, he was unable to hear the tones, while others standing about 40 feet behind him were laughing at the loudness of the tones.  He further reported that his hearing loss has progressively worsened since service.  The Veteran is competent to provide evidence regarding his hearing loss symptoms that he experienced at any time, including since service separation, as such symptoms are readily apparent.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds the Veteran's allegations credible as they have been consistent throughout the claim and appeal process.  The Board will resolve reasonable doubt to find that the Veteran's right ear sensorineural hearing loss symptoms were continuous since service, thus meeting the criteria for presumptive service connection under 38 C.F.R. § 3.303(b).

In this case, continuous post-service symptomatology of right ear hearing loss forms an alternative nexus of the current hearing loss disability to the in-service noise exposure.  As previously noted, the Veteran had loud noise exposure resulting in hearing loss symptoms, which he contends he has experienced continuously since service separation.  See 38 C.F.R. § 3.303(b).  The same continuous post-service symptoms of hearing loss in this case formed the later diagnosis of sensorineural hearing loss.  See Godfrey, 2 Vet. App. at 356.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current right ear hearing loss disability is related to his in-service loud noise exposure and that the criteria for presumptive service connection for right ear sensorineural hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


